           Case 2:18-cv-15444-KM-MAH Document 3 Filed 10/30/18 Page 1 of 1 PageID: 204
AO 120 (Rev. 08/10)

                             Mail Stop 8                                                REPORT ON THE
             Director of the U.S. Patent and Trademark                          FILING OR DETERMINATION OF AN
TO:                             Office                                          ACTION REGARDING A PATENT OR
                            P.O. Box 1450                                                 TRADEMARK
                    Alexandria, VA 22313−1450

       In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
                     filed in the U.S. District Court for the District of New Jersey on the following:
                  X Trademarks or ____ Patents. ( ____ the patent action involves 35 U.S.C. § 292.)

DOCKET NO.           DATE FILED                                     U.S. DISTRICT COURT
2:18−cv−15444−KM−MAH 10/30/2018                                     NEWARK, NJ
*SEALED*
PLAINTIFF                                                           DEFENDANT
JUUL LABS, INC.                                                     4X PODS



     PATENT OR                  DATE OF PATENT                              HOLDER OF PATENT OR TRADEMARK
  TRADEMARK NO.                 OR TRADEMARK
1 see attached
complaint and exhibits
2
3
4
5

             In the above−−entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED     INCLUDED BY

                                                      ___ Amendment        ___ Answer         ___ Cross Bill        ___ Other Pleading
      PATENT OR                 DATE OF PATENT                              HOLDER OF PATENT OR TRADEMARK
    TRADEMARK NO.               OR TRADEMARK
1
2
3
4
5

            In the above−−entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                   (BY) DEPUTY CLERK                                         DATE
   William T. Walsh                                         s/ GEORGE LANE IV                                      10/30/2018

Copy 1−−Upon initiation of action, mail this copy to Director Copy 3−−Upon termination of action, mail this copy to Director
Copy 2−−Upon filing document adding patent(s), mail this copy to Director Copy 4−−Case file copy
